Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. 8,370,770 in view Rochford et al (“Rochford”, US 2007/0164989).



8370770
13
14
15
16
17
18
19
20
21
16/219562
1
2
5
6
7
8
3
4
9
8370770
22
13







16/219562
10
19










As per claim 1, 8370770 teaches a computer-implemented method comprising: 
identifying a subset of contacts, wherein a first portion of the subset is selected based on a first criteria and a second portion of the subset is selected by a user of a telecommunications device (Claim 13, Column 20 lines 29-37); and 
causing display of a graphical identifier associated with each contact of the subset of contacts in an arrangement about an axis, wherein the axis is positioned external to the display of the telecommunications device, wherein the arrangement includes a first path about the axis and a second path about the axis (Claim 13, Column 20 lines 39-46), and 
wherein the method is implemented by a computing device configured with specific executable instructions (Claim 13, Column 20 lines 46-47).
	However, 8370770 further teaches wherein the first and second paths intersect at an intersection position (Claim 8, Column 20 lines 10-14), and wherein a contact is selectable for communication when located at the intersection position (Claim 28 Column 21 lines 54-56). 
8370770 fails to teach the first and second paths surrounding the user. However, Roshford teaches wherein the first and second paths surround the user ( See Figures 11 and 12 show do different embodiments each providing a user with a different perspective based on preference). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Roshford with 8370770. Motivation to do so would have been to immerse the user into the interface in order to give a more aesthetically pleasing user experience. 


As per claim 2, 8370770 teaches the computer-implemented method as recited in Claim 1, wherein a first portion of the graphical identifiers associated with the subset of contacts are caused to be displayed along the first path about the axis, and wherein a remaining portion of the graphical identifiers associated with the subset of contacts are caused to be displayed along the second path about the axis (Claim 14, Column 20 lines 48-53).

As per claim 3, 8370770 teaches the computer-implemented method as recited in Claim 2, wherein the first path and the second path are each determined as a function of distance from the axis (Claim 19, Column 21 lines 4-6).

As per claim 4, 8370770 teaches the computer-implemented method as recited in Claim 3, wherein the first path and the second path are different (Claim 20, Column 21 lines 7-8).

As per claim 5, 8370770 teaches the computer-implemented method as recited in Claim 2, wherein at least some of the first portion of graphical identifiers positioned along the first path are simultaneously displayed on the telecommunications device with at least some of the remaining portion of graphical identifiers positioned along the second path. (Claim 15, Column 20 lines 54-59).

As per claim 6, 8370770 teaches the computer-implemented method as recited in Claim 2 further comprising: causing the first portion of graphical identifiers to emulate rotation along the first path about the axis in response to a user navigation input (Claim 16, Column 20 lines 60-63).

As per claim 7, 8370770 teaches the computer-implemented method as recited in Claim 6 further comprising: causing the remaining portion of the graphical identifiers to emulate rotation along the second path about the axis in response to the user navigation input (Claim 17, Column 20 lines 64-67).

As per claim 8, 8370770 teaches the method as recited in Claim 7, wherein a speed of the emulated rotation along the first path is different from a speed of the emulated rotation along the second path (Claim 18, Column 21 lines 1-3).

As per claim 9, 8370770 teaches the computer-implemented method as recited in Claim 1 further comprising: determining an order associated with the user's selection of a contact as a member of the subset of contacts; and for each graphical identifier associated with a contact in the subset of contacts, determining whether the respective graphical identifier is positioned in the arrangement along the first path or second path based, at least in part, on the order of the user's selection (Claim 21, Column 21 lines 9-17).

As per claim 10, 8370770 teaches the computer-implemented method as recited in Claim 1 further comprising: for each graphical identifier associated with a contact in the subset of contacts, determining whether the respective graphical identifier is positioned in the arrangement along the first path or second path based on an organizational criteria (Claim 22, Column 21 lines 9-17).

	Claim 19 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 

Claims 11,13-18,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-8,11 of U.S. Patent No. 10,178,519 in view of  U.S. Patent No. 8,370,770

10,178,519
1

3
4
5
6
7
8
11
16/219562
11

13
14
15
16
17
18
20























As per claim 11, 10,178,519 teaches a computer-implemented method comprising: 
identifying a subset of contacts, wherein a first portion of the subset is selected based on a first criteria and a second portion of the subset is selected by a user of a telecommunications device (Claim 1, Column 20 lines 7-10), 
determining a first group of contact numbers from the subset of contacts based on a first organizational criteria (Claim 1, Column 20 lines 11-12); 
determining a second group of contact numbers from the subset of contacts based on a second organizational criteria, wherein the first criteria is different from the first and second organizational criteria (Claim 1, Column 20 lines 13-16); 
causing display on the telecommunications device of at least some of the first group of the subset of contacts along a first path (Claim 1, Column 20 lines 17-19); and 
causing display on the telecommunications device of at least some of the second group of the subset of contacts along a second path, wherein the first and second paths -4-Application No.: 16/219562 Filing Date:December 13, 2018are different (Claim 1, Column 20 lines 20-24), and 
wherein the method is implemented by a computing device configured with specific executable instructions (Claim 1, Column 20 lines 35-36).  
10,178,519 fails to teach the first path at an intersection position
However, 8370770 teaches wherein the first and second paths intersect at an intersection position (Claim 8, Column 20 lines 10-14), and wherein a contact is selectable for communication when located at the intersection position (Claim 28 Column 21 lines 54-56). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of 8370770 with the method of 10178519. Motivation to do so would have been to provide focus to the user in order to reduce confusion as to which on screen items are selectable. 

As per claim 13, 10,178,519 teaches the computer-implemented method as recited in Claim 11, wherein the first organizational criteria and the second organizational criteria are different (Claim 3, Column 20 lines 40-42).  

As per claim 14, 10,178,519 teaches the computer-implemented method as recited in Claim 11, wherein the first organizational criteria comprises an organization or affiliate criteria (Claim 4, Column 20 lines 43-45).  

As per claim 15, 10,178,519  teaches the computer-implemented method as recited in Claim 11, wherein the first organizational criteria comprises an event-based criteria (Claim 5, Column 20 lines 46-48).  

As per claim 16, 10,178,519  teaches the computer-implemented method as recited in Claim 11, wherein the first organizational criteria comprises a topic or keyword-based criteria (Claim 6, Column 20 lines 49-51).    

As per claim 17, 10,178,519 teaches the computer-implemented method as recited in Claim 11, wherein the first organizational criteria comprises an order associated with the user's selection of a contact as a member of the plurality of contacts (Claim 7, Column 20 lines 52-55).  

As per claim 18, 10,178,519 teaches the computer-implemented method as recited in Claim 11, wherein the first organizational criteria comprises a type of communication between the user and each of the plurality of contacts (Claim 8, Column 20 lines 56-59).

	Claim 20 is similar in scope to that of claim 11, and is therefore rejected under similar rationale.

Response to Arguments
Applicant’s arguments, see section B of the remarks, filed 6/21/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection under 35 USC 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198